Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 1 of 40 PageID #: 16300




                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE


  IPA TECHNOLOGIES INC.,

                     Plaintiff,           C.A. No. 1:16-cv-1266-RGA-SRF
  v.

  AMAZON.COM, INC., and AMAZON            PUBLIC VERSION
  DIGITAL SERVICES LLC,

                     Defendants.


       LETTER TO THE HONORABLE RICHARD G. ANDREWS FROM STEPHEN B.
                              BRAUERMAN


  Dated: July 15, 2020                        BAYARD, P.A.
  Of Counsel:
                                              Stephen B. Brauerman (sb4952)
                                              600 N. King Street, Suite 400
  Paul J. Skiermont
                                              Wilmington, DE 19801
  Sarah E. Spires
                                              (302) 655-5000
  Sadaf R. Abdullah
                                              sbrauerman@bayardlaw.com
  Steven W. Hartsell
  Alexander E. Gasser
                                              Attorneys for Plaintiff,
  Jaime K. Olin
                                              IPA Technologies Inc.
  Sheetal Patel
  Kevin P. Potere
  Tara M. Williams
  SKIERMONT DERBY LLP
  1601 Elm Street, Suite 4400
  Dallas, TX 75201
  (214) 978-6600
  IPA_SDTeam@skiermontderby.com

  Mieke Malmberg
  SKIERMONT DERBY LLP
  800 Wilshire Blvd., Suite 1450
  Los Angeles, CA 90017
  (213) 788-4500
  IPA_SDTeam@skiermontderby.com



                                          1
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 2 of 40 PageID #: 16301




 Dear Judge Andrews,
 IPA respectfully requests Court intervention on the following three issues:
  I.      Amazon’s Refusal to Produce Discovery on Product Offerings Incorporating Alexa
     IPA’s discovery requests (and its infringement contentions) identify Amazon’s Alexa as the
 “Accused Instrumentality.” (Ex. A, at 2.) The elements of the asserted claims read on code level
 operations and functions that Alexa incorporates. However, Alexa is incorporated into many
 different devices, products, and other offerings sold by both Amazon and third parties partnering
 with Amazon. Hence, IPA defined, for the purposes of its discovery requests, Accused Products
 as “[a]ll Amazon and third-party products and/or services that incorporate or utilize Amazon’s
 Alexa….” (Id., at 3.) Amazon objected to IPA’s requests “to the extent the[y]…attempt to cover
 products, services, devices and features that are not specifically accused in IPA’s infringement
 contentions . . ..” (Ex. B, at 9.) In an effort to ferret out whether Amazon was withholding
 discovery on the basis of this objection, IPA sent Amazon a letter pointing out its failure to
 produce discovery relating to all offerings that incorporate Alexa and noting that “Amazon is far
 better situated than IPA to provide a list of products and services that incorporate or use the
 Accused Instrumentality.” (Ex. C, at 2.) It cited examples of what such additional Accused
 Products would be—e.g., Alexa Shopping, Alexa for Hospitality, Alexa for Business, Alexa
 Auto. In response, Amazon produced documents relating to some of these examples (for the first
 time), but did not produce discovery regarding any additional products or offerings incorporating
 Alexa. IPA once again requested that Amazon produce such discovery, stating that “this
 information is vital to IPA’s ability to determine the scope of its case.” (Ex. D, at 2.) On July 1,
 during a meet and confer, Amazon categorically refused to produce any identification or
 discovery regarding any of its offerings that incorporate Alexa other than the ones that IPA
 specifically identified by name because Amazon claimed that they are not accused in this matter.
     Amazon’s position is untenable from a factual and a legal standpoint. First, Amazon’s
 premise that IPA seeks discovery on products that have not been accused in the case is false.
 IPA’s infringement contentions are clear—Alexa, the digital assistant functionality, is accused of
 infringement. (See, e.g., Ex. E.) Thus, discovery related to all of Amazon’s offerings that
 incorporate Alexa (provided that they were marketed in the United States prior to patent
 expiration) is squarely relevant to IPA’s damages case, whether or not specifically called out by
 name in the text of the contentions. This is particularly true where Amazon is in the best position
 to know which of its offerings incorporate Alexa. While IPA has attempted to thoroughly search
 public sources, at the end of the day there is no publicly available comprehensive list of products
 or services that incorporate Alexa. Moreover, the infringement contentions chart for each
 offering would be identical to the charts that IPA has already served because, again, the relevant
 functionality is substantively the same—further supporting that products and services using
 Alexa are already accused directly in IPA’s contentions.
     Second, even if there was any merit to Amazon’s assertion that these implementations of
 Alexa are “not accused,” courts in this district have rejected the blanket assertion that a plaintiff
 cannot obtain discovery on products outside the letter of its infringement contentions, finding
 that limiting discovery to only accused products “is contrary to the broad and liberal policy of
 discovery promoted by the Federal Rules of Civil Procedure.” Tessera Inc. v. Sony Elecs.,
 Inc., No. 10–0838–RMB–KMW, (D.I.169) (D. Del. Aug. 8, 2012) (internal quotation marks and
 citation omitted). Instead, a court must inquire into whether the unaccused products are relevant
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 3 of 40 PageID #: 16302




 to existing claims of infringement and how the products are “reasonably similar” to already-
 accused products. See Invensas Corp. v. Renesas Elecs. Corp., 287 F.R.D. 273, 282 (D. Del.
 2012). Here, each of the allegedly unnamed products are, at a minimum, reasonably similar to
 the accused products in that they all incorporate Alexa and its associated code. See BigBand
 Networks, Inc. v. Imagine Commc’ns Inc., 2010 WL 2898288, a *1-2 (D. Del. July 20, 2010)
 (ordering discovery regarding unaccused products relevant to infringement claims). Therefore,
 IPA seeks an order compelling Amazon to produce discovery on all products, services, and other
 offerings that it directly or indirectly (i.e., with third parties) marketed in the United States prior
 to the expiration of the asserted patents which incorporate or use Alexa.
    II.     Amazon’s Attempts to Condition A Rule 30(b)(1) Deposition
     Given the lack of clarity as to Amazon’s Alexa offerings that drive revenue described in
 Section I, as well as Amazon’s refusal to timely produce key financial documents during
 discovery, IPA sought to depose an Amazon employee knowledgeable about those issues to
 inform its discovery efforts. IPA intended to use information learned during that deposition to
 request additional documents and to refine its topics for a future Rule 30(b)(6) deposition of
 Amazon (for which a notice has not yet been served due in part to the incomplete status of
 Amazon’s production). Therefore, on June 18, IPA served Amazon with a Rule 30(b)(1) Notice
 of Deposition to Rino Caruccio, a financial manager at Amazon. Mr. Caruccio is identified in
 Amazon’s Initial Disclosures as “likely to have discoverable information” on the subject of
 “[f]inancial information relating to Amazon Alexa-enabled devices.”
     Amazon refused to produce Mr. Caruccio for a Rule 30(b)(1) deposition, stating that
 “[b]ecause Rino will be Amazon’s corporate witness on financial topics, we will only make
 Rino available for deposition one time in response to 30(b)(6) financial topics.” (Ex. F.)
 After a meet and confer, Amazon stated further that “Mr. Caruccio will only be available for
 deposition once and he will be Amazon’s 30(b)(6) designee for at least some of anticipated
 financial topics…[S]hould IPA proceed with only a Rule 30(b)(1) deposition now, Amazon will
 not designate any corporate witness in response to any Rule 30(b)(6) topics for which Mr.
 Caruccio is the most knowledgeable witness.” (Ex. G, at 1.)
     Amazon’s position is contrary to the Federal Rules of Civil Procedure and is an improper
 attempt to dictate IPA’s discovery strategy. Courts have repeatedly held that parties are entitled
 to take separate depositions of employees under both Rule 30(b)(1) and Rule 30(b)(6). See
 Munich Reinsurance Am., Inc. v. Am. Nat. Ins. Co., No. CIV.A. 09-6435 FLW, 2011 WL
 1466369, at *26 (D.N.J. Apr. 18, 2011) (“[c]ourts have soundly rejected ... [the] argument that
 prior deposition testimony from individual fact witnesses relieves a corporation from designating
 a corporate spokesperson in response to a Rule 30(b)(6) notice of deposition”) (citation omitted);
 Difiore v. CSL Behring, U.S., LLC, No. CV 13-5027, 2015 WL 5316479, at *1 (E.D. Pa. Sept.
 11, 2015) (“[m]any other courts have not found the purported redundancy of deposing both
 individual fact witnesses and a corporate designee on similar topics to be an obstacle to a
 30(b)(6) deposition”); Foster–Miller, Inc. v. Babcock & Wilcox Canada, 210 F.3d 1, 17 (1st Cir.
 2000) (imposing sanctions for refusing to produce 30(b)(6) witnesses because the issuing party
 “had in early stages of the case already deposed the employees”).

     Amazon’s refusal is based on the false premise that a witness may only be deposed once. The
 sole case Amazon identified as relevant to its position does not, in fact, support this premise at

                                                    2
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 4 of 40 PageID #: 16303




 all, and it involved a completely different factual scenario where (1) the motion to compel was
 brought over a month after the close of fact discovery; (2) the deposing party had served both
 Rule 30(b)(1) and Rule 30(b)(6) notices prior to the deposition date, and (3) the court made a
 specific finding as to the cumulative nature of testimony on infringement issues. See Novartis
 Pharmaceuticals. Corp. v. Abbot Labs., 203 F.R.D. 159, 161-163 (D. Del. 2001). None of those
 facts are true here. IPA’s need to take Mr. Caruccio’s deposition is underscored by Amazon’s
 continued refusal to produce relevant discovery relating to its revenue streams. IPA needs an
 identification of the types of financial information that Amazon maintains, the sources of
 revenue generated for Amazon by the Accused Products, and the meaning of the data provided in
 the spreadsheets Amazon has already produced so that it can adequately follow up on Amazon’s
 production and craft Rule 30(b)(6) topics that encompass all relevant financial issues. Therefore,
 IPA respectfully requests an order compelling Amazon to produce Mr. Caruccio for his
 deposition pursuant to IPA’s Notice within two weeks of this order, without prejudice to IPA’s
 rights to seek a Rule 30(b)(6) deposition of Amazon on related topics in the future.
     III.   Amazon’s Refusal to Reduce Its Number of Prior Art References
     IPA’s Infringement Contentions show Amazon’s infringement of 116 claims across the three
 related, asserted patents. In an effort to narrow the case before depositions and preparation of
 expert reports, on June 19, IPA proposed that the parties mutually reduce the scope of each
 party’s respective assertions. Specifically, IPA proposed that it reduce the number of asserted
 claims to 30 claims1—a ~75% reduction—and that Amazon reduce its number of asserted
 invalidity bases to no more than four bases per claim (with each anticipation reference and
 obviousness combination constituting a single basis) and cap the overall number of references to
 eight. To date, Amazon has served 24 primary claim charts that allege various references
 anticipate or render the asserted claims obvious when combined with specified references or
 “one or more other references identified in Defendants’ Preliminary Invalidity Contentions.”
 Further, Amazon’s invalidity contentions contain a chart of secondary references (charts A-X, B-
 X, and C-X) that contain dozens of additional references (for example, ~31 references for A-X),
 resulting in hundreds of possible combinations.
     While Amazon was willing to reduce the number of bases per claim to four, Amazon refused
 to cap its overall number of references or provide a counter-proposal regarding total references.
 This refusal means that Amazon could structure its assertions in a way that it could maintain all
 of the prior art references it currently identifies, resulting in no reduction in scope. In response to
 IPA’s citation to a recent Delaware case from this Court supporting a reduction to the number of
 total asserted prior art references, Amazon responded by pointing to its prior refusal. (Ex. H.)
 IPA seeks the Court’s assistance in procuring proportional reductions of assertions on each side
 given Amazon’s refusal to engage. IPA requests that the Court require Amazon to, in response to
 IPA’s reduction of claims to 30, reduce its invalidity references by 75%. Specifically, Amazon
 should be limited to 6 primary references (drawn from the 24 primary charts) and 7 secondary
 references (drawn from the A-X, B-X, and C-X charts) with no more than four bases per asserted
 claim (where each anticipation reference and/or combination constitutes a single basis).

 1
   IPA expects that a further narrowing of asserted claims will occur prior to trial. However, due
 to delays caused by the COVID-19 pandemic (i.e., source code review was halted completely
 between mid-March and early July), IPA is not yet in a position to determine which additional
 claims it will cut.
                                                    3
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 5 of 40 PageID #: 16304




                                          Respectfully submitted,

                                          /s/ Stephen B. Brauerman

                                          Stephen B. Brauerman


 cc:   All counsel of record
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 6 of 40 PageID #: 16305




                                 CERTIFICATE OF SERVICE


        I hereby certify that on July 22, 2020, a true and correct copy of the foregoing has

 been served upon the following parties via electronic mail.

        J. David Hadden
        dhadden@fenwick.com
        Saina S. Shamilov
        sshamilov@fenwick.com
        Ravi Ranganath
        rranganath@fenwick.com
        Todd Gregorian
        tgregorian@fenwick.com
        Sapna S. Mehta
        smehta@fenwick.com
        Athul Acharya
        aacharya@fenwick.com

        Jeffrey T. Han
        jhan@velaw.com
        Hilary L. Preston
        hpreston@velaw.com

        Steven J. Balick
        sbalick@ashby-geddes.com
        Andrew C. Mayo
        amayo@ashby-geddes.com




                                                      /s/ Stephen B. Brauerman
                                                      Stephen B. Brauerman (No. 4952)
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 7 of 40 PageID #: 16306




                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE


  IPA TECHNOLOGIES INC.,

                       Plaintiff,                   C.A. No. 1:16-cv-1266-RGA-SRF
  v.

  AMAZON.COM, INC., and AMAZON
  DIGITAL SERVICES LLC,

                       Defendants.


                                                ORDER

        The Court having reviewed the discovery dispute letters (D.I. __, __), finds as follows:

        IT IS HEREBY ORDERED that Defendants:

         (1)    Produce discovery on all products, services, and other offerings that it directly or

 indirectly (i.e., with third parties) marketed in the United States prior to the expiration of the

 asserted patents which incorporate or use Alexa;

        (2)     Produce Mr. Caruccio for his deposition pursuant to IPA’s properly served Notice

 within two weeks of this order, without prejudice to IPA’s rights to seek a Rule 30(b)(6)

 deposition in the future;

        (3)     Within seven (7) days of this Order, IPA shall limit its number of asserted claims

 to no more than thirty (30) claims across the three asserted patents; and

        (4)     Within fourteen (14) days of receiving IPA’s reduction of asserted claims,

 Amazon shall limit its number of prior art references as follows: Amazon is limited to a total of

 six (6) primary references as currently identified in its present invalidity contentions, and seven

 (7) secondary references (as set forth in its charts A-X, B-X, and C-X). Further, Amazon is

 limited to asserting a maximum of four (4) bases per claim with each anticipation reference or
                                                1
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 8 of 40 PageID #: 16307




 combination constituting an individual basis. Amazon shall identify, by claim, each specific

 basis (i.e., each §102 reference or §103 combination) it intends to rely upon.

        IT IS SO ORDERED this ____ day of _______________, 2020.



                                              Hon. Richard G. Andrews
                                              United States District Judge




                                                  2
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 9 of 40 PageID #: 16308




                  EXHIBIT A
                             PUBLIC VERSION
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 10 of 40 PageID #: 16309




                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE


  IPA TECHNOLOGIES INC.,

                     Plaintiff,
                                                       C.A. No. 1:16-cv-1266 (RGA)
   v.

   AMAZON.COM, INC. and AMAZON
   DIGITAL SERVICES, LLC,

                     Defendants.


   IPA TECHNOLOGIES INC.,

                     Plaintiff,
                                                       C.A. No. 1:18-cv-318 (RGA)
   v.

   GOOGLE LLC,

                     Defendant


   IPA TECHNOLOGIES INC.,

                     Plaintiff,
                                                       C.A. No. 1:18-cv-001 (RGA)
   v.

   MICROSOFT CORPORATION,

                     Defendant.


            IPA TECHNOLOGIES, INC.’S FIRST COMMON INTERROGATORIES
                         TO ALL DEFENDANTS [NOS. 1-5]

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules

 of the United States District Court for the District of Delaware, Plaintiff IPA Technologies, Inc.

 (“IPA”) hereby requests that Defendants Amazon.com, Inc. and Amazon Digital Services, LLC

 (collectively, “Amazon”), Defendant Microsoft Corporation (“Microsoft”), and Defendant



                                                  1
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 11 of 40 PageID #: 16310




 Google LLC ( “Google”) (all Defendants collectively, “Defendant(s)”) answer the following

 Interrogatories fully, in writing, and under oath, unless they are objected to, in which case

 Defendant shall state the reasons for its objection and shall answer to the extent the Interrogatory

 is not objectionable. The answers and objections, if any, shall be served within thirty days after

 service of these interrogatories.

                                           DEFINITIONS

         1.       The terms “you” and “your” mean the party responding to these Interrogatories

 and any and all of its present or former subsidiaries, parents, affiliates, divisions, successors,

 predecessors, agents, employees, representatives, directors, officers, trustees, and attorneys, or

 any other person or entity acting in whole or in part in concert with any of the foregoing, directly

 or indirectly.

         2.       The term “Accused Instrumentality” means:

              • For Amazon: Amazon’s Alexa digital assistant, including the software that

                  enables the use of Alexa on Echo Products (as defined in the First Amended

                  Complaint at Paragraph 168) and Fire Products (as defined in the First Amended

                  Complaint at Paragraph 168); Skills and Bots (whether created by Amazon or

                  third parties); Amazon Lex; and any software identified in Plaintiff’s Default

                  Discovery Standard Paragraph 4(a) disclosures (including any amendments or

                  supplements thereto) and Plaintiff’s Preliminary Infringement Contentions

                  (including any amendments or supplements thereto).

              • For Google: Google Assistant, including the software that enables the use of

                  Google Assistant on electronic devices as identified in Paragraph 167 of the

                  Complaint and the Google Agent Products as defined in Paragraph 169 of the




                                                   2
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 12 of 40 PageID #: 16311




               Complaint; Actions on Google; Google Now; Google Search; and any software

               identified in Plaintiff’s Default Discovery Standard Paragraph 4(a) disclosures

               (including any amendments or supplements thereto) and Plaintiff’s Preliminary

               Infringement Contentions (including any amendments or supplements thereto).

            • For Microsoft: Microsoft’s Cortana digital assistant, including the software that

               enables the use of Cortana-enabled products; the Microsoft Bot Framework and

               the Microsoft Azure Bot Service; Skills (whether created by Microsoft or third

               parties); Virtual Assistant, Virtual Assistant Accelerator, and Custom Assistant;

               and any software identified in Plaintiff’s Default Discovery Standard Paragraph

               4(a) disclosures (including any amendments or supplements thereto) and

               Plaintiff’s Preliminary Infringement Contentions (including any amendments or

               supplements thereto).

       3.      The term “Accused Products” means:

            • For Amazon: All Amazon and third-party products and/or services that

               incorporate or utilize Amazon’s Alexa digital assistant, including at least Amazon

               Echo Products (Echo, Echo Dot, Echo Show, Echo Spot, Echo Plus, Echo Look,

               and Echo Connect), Fire Products (Fire TV, Fire TV Stick, Fire TV Gaming

               Edition, Fire Tablet, and Fire HD Tablet), Alexa for Hospitality, Alexa for

               Business, Alexa Auto and Alexa Built-in products; and any products and/or

               services identified in Plaintiff’s Default Discovery Standard Paragraph 4(a)

               disclosures (including any amendments or supplements thereto) and Plaintiff’s

               Preliminary Infringement Contentions (including any amendments or supplements

               thereto).




                                                3
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 13 of 40 PageID #: 16312




  Dated: August 27, 2019                    BAYARD, P.A.

  Of Counsel:                               /s/ Stephen B. Brauerman
                                            Stephen B. Brauerman (sb4952)
  Paul J. Skiermont                         600 N. King Street, Suite 400
  Sarah E. Spires                           Wilmington, DE 19801
  Sadaf R. Abdullah                         (302) 655-5000
  Steven W. Hartsell                        sbrauerman@bayardlaw.com
  Alexander E. Gasser
  Christopher M. Hodge                      Attorneys for Plaintiff,
  Jaime K. Olin                             IPA Technologies, Inc.
  Skiermont Derby
  1601 Elm Street, Suite 4400
  Dallas, TX 75201
  (214) 978-6600
  pskiermont@skiermontderby.com
  sspires@skiermontderby.com
  sabdullah@skiermontderby.com
  shartsell@skiermontderby.com
  agasser@skiermontderby.com
  chodge@skiermontderby.com
  jolin@skiermontderby.com

  Mieke Malmberg
  Skiermont Derby
  800 Wilshire Blvd., Suite 1450
  Los Angeles, CA 90017
  (213) 788-4500
  mmalmberg@skiermontderby.com




                                       15
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 14 of 40 PageID #: 16313




                         EXHIBIT B

               REDACTED IN ITS
                  ENTIRETY
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 15 of 40 PageID #: 16314




                   EXHIBIT C
                              PUBLIC VERSION
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 16 of 40 PageID #: 16315

                                                                                           Jaime K. Olin
                                                                                           214.978.6629
                                                                              jolin@skiermontderby.com



                                                                                         1601 Elm Street
                                                                                               Suite 4400
                                                                                     Dallas, Texas 75201
                                                                                       T: + 214.978.6600
                                                                                       F + 214.978-6601

                                                                                   skiermontderby.com


                                            May 1, 2020


 VIA EMAIL
 J. David Hadden
 Saina S. Shamilov
 Todd R. Gregorian
 Ravi Ranganath
 Vigen Salmastlian
 Sapna Mehta
 FENWICK & WEST LLP
 801 California Street
 Mountain View, California 94041


        Re:     Follow Up to Meet-and-Confer re Discovery Deficiencies in IPA Technologies
                Inc. v. Amazon.com, Inc. and Amazon Digital Services, LLC, Civil Action No.
                1:16-CV-01266-RGA (D. Del)

 Counsel:
         We write to follow up on the parties’ meet-and-confer held on April 17, 2020, during
 which the parties discussed IPA’s First Set of Common Interrogatories [Nos. 1-5], dated August
 27, 2019, among other things.1 Amazon requested that IPA put in writing the information IPA
 believes to be missing from Amazon’s responses to the Interrogatories and, in particular, to
 Interrogatory No. 1. While we believe IPA’s Interrogatories are clear and concise as written, we
 are providing further clarification in an effort to avoid unnecessary motion practice regarding
 these issues.

        Please provide an updated response to IPA’s Interrogatory No. 1 no later than May 15,
 2020. IPA reserves the right to identify additional deficiencies in Amazon’s document
 production and responses to IPA’s interrogatories as discovery progresses.




 1
  The terms “Amazon,” “Accused Instrumentalities,” and “Accused Products” used herein have the same
 meaning as used in IPA’s Interrogatories.
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 17 of 40 PageID #: 16316


 May 1, 2020
 Page 2


 IPA’S INTERROGATORY NO. 1

        Interrogatory No. 1 requests several types of information, all of which relate to the
 financial implications to Amazon of the incorporation of the Accused Instrumentality (including
 Alexa, Lex, and Skills) into the Accused Products (all Amazon and third-party products and/or
 services that incorporate or utilize the Accused Instrumentality).

         First, the Interrogatory requests the date that each Accused Instrumentality was first
 made, used, and/or incorporated into each Accused Product to be sold, offered for sale, or
 otherwise provided. While Amazon provided some launch dates for the Echo and Fire product
 lines generally,2 Amazon’s failure to specify the date that the Accused Instrumentality was
 incorporated into each model of the product lines Amazon listed prevents IPA from performing a
 detailed analysis for the revenue attributable to the Accused Products. Moreover, Amazon fails
 to provide any dates for other Accused Products, including Amazon Lex, Alexa Shopping, Alexa
 for Hospitality, Alexa for Business, Alexa Auto, Alexa Built-in products, and Alexa.com. As
 explained on our meet-and-confer, this information is vital to IPA’s ability to determine the
 scope of its case. Amazon is far better situated than IPA to provide a list of products and services
 that incorporate or use the Accused Instrumentality, and when those products and services were
 launched. Once Amazon has done so, IPA can narrow the list to products and services that have
 been marketed or sold prior to the patents’ expiration.

        Second, the Interrogatory requests that Amazon identify how it derives revenue from
 Alexa’s incorporation of the Accused Instrumentality into each Accused Product (including but
 not limited to: through direct sales of the product, by charging a fee for service or subscription,
 by directing a user back to Amazon to make a purchase, by licensing Alexa to a third-party to
 incorporate into a device, etc.).3 Amazon has not provided any information responsive to this
 portion of the Interrogatory. This information is not readily available to IPA through public
 means, it is highly relevant to IPA’s damages claim, and Amazon’s burden in providing this
 information is minimal.

         Third, the Interrogatory seeks Amazon’s revenues, costs, cost of good sold, gross profits,
 operating costs, operating profits, and net profits for the Accused Products. To date, Amazon has
 produced only four financial documents: (1) revenue information for in-skill purchases on Alexa
 Skills (AMZ_IPA_00024818); (2) shipped units and revenue net of sales discount information
 for Amazon’s Echo and Fire product lines (AMZ_IPA_00024829); and (3) revenue information
 for Lex (AMZ_IPA_00041577); and (4) limited usage information for Lex

 2
   “Alexa was launched in November 2014 together with the Echo. Amazon Alexa was first made
 available on certain Fire TV devices on or about July 2017. Amazon Alexa was first made available on
 certain Fire TV stick and Fire Tablet devices on or about September 2016. Amazon Lex was first made
 available on or about April 2017.” (emphasis added).
 3
   “State in specific detail for each quarter since that time the financial consequences to you from the
 above practices, including an identification of: Each manner or way in which you generate or derive
 revenue, directly or indirectly, from the Accused Instrumentality, as incorporated in or used by the
 Accused Products . . .”
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 18 of 40 PageID #: 16317
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 19 of 40 PageID #: 16318


 May 1, 2020
 Page 4

 Amazon Lex, Alexa Shopping, Alexa for Hospitality, Alexa for Business, Alexa Auto, Alexa
 Built-in products, and Alexa.com. Finally, to the extent Amazon has not already done so, please
 supplement your response to Interrogatory No. 1 and/or your Initial Disclosures to identify the
 individuals most knowledgeable about each Accused Product’s date of introduction on the
 market, the means by which Amazon derives revenue from the Accused Instrumentality’s
 incorporation in or use by each Accused Product, and the financial information for each Accused
 Product.

 IPA’s Requests for Production
         Relatedly, Amazon’s document production is deficient with respect to at least Requests
 for Production Nos. 16, 17, 19-24, 26, 28-30, 34, 36-38, 40-45, 48, 49, and 51-55 because
 Amazon has not, to date, produced sufficient technical documentation or marketing-related
 information regarding certain products, including but not limited to Amazon Fire TV Gaming
 edition, Amazon Echo Look, Alexa Shopping, Alexa for Hospitality, Alexa Auto, Alexa Built-in
 products, and Alexa.com. To the extent Amazon offered any of these or any other product or
 service implementing the Accused Instrumentality for sale prior to the expiration of the patents,
 such documentation is highly relevant evidence to the issues in the case. Please provide a date
 certain by which Amazon will produce these documents.



                                                     Regards,

                                                     /Jaime K. Olin/

                                                     Jaime K. Olin
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 20 of 40 PageID #: 16319




                         EXHIBIT D

               REDACTED IN ITS
                  ENTIRETY
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 21 of 40 PageID #: 16320




                   EXHIBIT E
                              PUBLIC VERSION
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 22 of 40 PageID #: 16321



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  IPA TECHNOLOGIES INC.,

                         Plaintiff,
                                                      C.A. No. 1:16-cv-01266 (RGA)
  v.

  AMAZON.COM INC. and AMAZON                          JURY TRIAL DEMANDED
  DIGITAL SERVICES, LLC,

                         Defendants.



          PLAINTIFF’S PRELIMINARY INFRINGEMENT CONTENTIONS FOR
       DEFENDANTS AMAZON.COM INC. AND AMAZON DIGITAL SERVICES, LLC


         Pursuant to paragraph 3(a)(iii) of the Court’s Scheduling Order (D.I. 61) and paragraph

 5(c) of the parties’ Stipulated Order re: Default Standard for Discovery, Including Discovery of

 Electronically Stored Information (“ESI”) (“Stipulated ESI Order”) (D.I. 77), Plaintiff IPA

 Technologies Inc. submits its Preliminary Infringement Contentions to Defendants Amazon.com

 Inc. and Amazon Digital Services, LLC (collectively, “Amazon”) with respect to U.S. Patent No.

  ³WKH‫ތ‬SDWHQW´ 863DWHQW1R ³WKH‫ތ‬SDWHQW´ DQG863DWHQW1R

                                                                       G$PD]RQ$OH[DDD FORXG
  ³WKH‫ތ‬SDWHQW´  FROOHFWLYHO\³WKHSDWHQWVLQVXLW´ DQG$PD]RQ$OH[DDFORXG

 based voice service that is enabled for devices in the Amazon Echo and Fire lines, along with

 products from third-party device manufacturers, among others.

         Because fact discovery is ongoing and these contentions are based only on publicly-

 available information and Amazon’s initial production pursuant to paragraph 5(b) of the

 Stipulated ESI Order, IPA reserves its right to supplement these Preliminary Contentions in


             CONTAINS HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY MATERIAL

                                                  1
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 23 of 40 PageID #: 16322



 response to any non-infringement contentions Amazon might serve; IPA’s review of Amazon’s

 source code, which has not yet begun; and any additional technical documents Amazon produces,

 pursuant to its ongoing discovery obligations under paragraph 5(b) of the Stipulated ESI Order

 and the Federal Rules of Civil Procedure. IPA further reserves its right to supplement these

 Preliminary Contentions and to submit expert opinions and analyses in accordance with the

 expert discovery schedule set forth in the Scheduling Order. IPA reserves its right to include

 arguments and examples relating to infringement by doctrine of equivalents, either following

 claim construction, or after any other case event transpires to necessitate their inclusion. In

 addition, the references and documentary excerpts included in these Preliminary Contentions are

 exemplary rather than exhaustive, and do not limit IPA’s right to rely on other materials.

        By submitting these contentions, IPA does not waive any claims or defenses that may be

 asserted in this case. These contentions may be asserted in the alternative and do not constitute

 any concession by IPA for purposes of claim construction or infringement, nor does IPA waive

 any arguments that may be made or positions that may be taken regarding the proper construction

 of any claim term.

        IPA contends that Amazon’s making, using, offering for sale, selling, and/or importing

 $PD]RQ$OH[DEHIRUHWKHH[SLUDWLRQRIWKH‫ތތ‬DQG‫ތ‬SDWHQWVFRQVWLWXWHVGLUHFW

 infringement (literally or under the doctrine of equivalents) under 35 U.S.C. § 271(a). Further,

 Amazon’s inducing others to make, use, offer for sale, sell, and/or import components of

 Amazon Alexa constitutes indirect infringement under 35 U.S.C. § 271(b). Specifically, Amazon

 instructs third-party developers on how to make, use, test, and sell their own infringing products

 (“Skills” to be used with Amazon Alexa), and Amazon also instructs and encourages end users to

 use the infringing products. This inducement by Amazon leads to direct infringement by both

             CONTAINS HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY MATERIAL

                                                   2
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 24 of 40 PageID #: 16323



 third-party developers and end users. And Amazon’s contributing to the sale, offer to sell, and/or

 importation of Amazon Alexa constitutes indirect infringement under 35 U.S.C. § 271(c).

 Specifically, Amazon has knowledge that Amazon Alexa, which has no substantial non-

 infringing use, will be utilized by end users to directly infringe the patents-in-suit by using

 Amazon Alexa on their smartphones, tablets, or other devices.

         Amazon directly and/or indirectly infringes claims 1-25, 29-44, 48-71, and 84-89 of the

 ‫ތ‬SDWHQWFODLPV1, 20-35, and 45-55 RIWKH‫ތ‬SDWHQWDQGFODLPV 1-6, 20-27, and 40-42 of

 WKH‫ތ‬SDWHQW FROOHFWLYHO\³WKHDVVHUWHGFODLPV´ 

         $PD]RQKDGDFWXDODQGFRQVWUXFWLYHNQRZOHGJHRIWKH‫ތ‬DQG‫ތ‬SDWHQWVVLQFHDWOHDVW

 March 12, 2018, when Amazon was served with the First Amended Complaint in this lawsuit.

 $PD]RQKDGDFWXDODQGFRQVWUXFWLYHNQRZOHGJHRI‫ތ‬SDWHQWDWOHDVWDVHDUO\DV0DUFK

 2018, when Amazon was served with the First Amended Complaint in this lawsuit, although

 Amazon likely had actual and constructive knowledge before that date, given the repeated

 UHIHUHQFHVWRWKH‫ތ‬SDWHQWLQWKHSURVHFXWLRQRILWVRZQSDWHQWDSSOLFDWLRQV'HVSLWHWKLVDFWXDO

 and constructive knowledge, Amazon has willfully, wantonly, and deliberately infringed the

 patents in suit.

         ,3$GLVFORVHVGHWDLOHG3UHOLPLQDU\&RQWHQWLRQVIRUHDFKDVVHUWHGFODLPLQWKH‫ތ‬SDWHQW

 LQ([KLELW$HDFKDVVHUWHGFODLPLQWKH‫ތ‬SDWHQWLQ([KLELW%DQGHDFKDVVHUWHGFODLPLQWKH

 ‫ތ‬SDWHQWLQ([KLELW&7KHVH3UHOLPLQDU\&RQWHQWLRQVDUHPHDQWWREHLOOXVWUDWLYHRI,3$¶V

 infringement theories and should not be read to restrict or limit IPA’s ability to rely on other

 portions of Amazon’s document production, source code, or other documents or information, to

 support its infringement claims.



              CONTAINS HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY MATERIAL

                                                   3
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 25 of 40 PageID #: 16324




  Dated: July 10, 2019
                                             BAYARD, P.A.
  Of Counsel:                                /s/ Stephen B. Brauerman____
                                             Stephen B. Brauerman (sb4952)
  Paul J. Skiermont                          600 King Street, Suite 400
  Sarah E. Spires                            Wilmington, DE 19801
  Sadaf R. Abdullah                          (302) 655-5000
  Steven W. Hartsell                         sbrauerman@bayardlaw.com
  Alexander E. Gasser
  Christopher M. Hodge                       Attorneys for Plaintiff,
  Jaime K. Olin                              IPA Technologies, Inc.
  Skiermont Derby
  1601 Elm Street, Suite 4400
  Dallas, TX 75201
  (214) 978-6600
  pskiermont@skiermontderby.com
  sspires@skiermontderby.com
  sabdullah@skiermontderby.com
  shartsell@skiermontderby.com
  agasser@skiermontderby.com
  chodge@skiermontderby.com
  jolin@skiermontderby.com

  Mieke Malmberg
  Skiermont Derby
  800 Wilshire Blvd., Suite 1450
  Los Angeles, CA 90017
  (213) 788-4500
  mmalmberg@skiermontderby.com




            CONTAINS HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY MATERIAL

                                         4
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 26 of 40 PageID #: 16325




                   EXHIBIT F
                              PUBLIC VERSION
       Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 27 of 40 PageID #: 16326




From:                        Vigen Salmastlian <vsalmastlian@fenwick.com>
Sent:                        Thursday, June 18, 2020 6:18 PM
To:                          Jaime Olin
Cc:                          Amazon-IPA v. Amazon; amayo@ashby-geddes.com; sbalick@ashby-geddes.com; IPA_SDTeam;
                             Steve Brauerman
Subject:                     [EXTERNAL] IPA v. Amazon - 30(b)(1) Deposition Notice of Rino Caruccio
Attachments:                 IPA - Notice of Deposition (Rino Caruccio)(as-filed).pdf


EXTERNAL

Hi Jaime,

I hope you and your team are doing well.

We received the attached 30(b)(1) deposition notice today seeking to take the deposition of Rino Caruccio on July
20. As we have discussed during our previous teleconferences, Amazon will not make any of its witnesses available for
deposition twice. Because Rino will be Amazon’s corporate witness on financial topics, we will only make Rino available
for deposition one time in response to 30(b)(6) financial topics identified by IPA.

Vigen

VIGEN SALMASTLIAN
Associate | Fenwick & West LLP | +1 650‐335‐7853 | vsalmastlian@fenwick.com
Admitted to practice in California.



‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
NOTICE:
This email and all attachments are confidential, may be legally privileged, and are intended solely for the individual or entity to
whom the email is addressed. However, mistakes sometimes happen in addressing emails. If you believe that you are not an
intended recipient, please stop reading immediately. Do not copy, forward, or rely on the contents in any way. Notify the sender
and/or Fenwick & West LLP by telephone at (650) 988‐8500 and then delete or destroy any copy of this email and its
attachments. Sender reserves and asserts all rights to confidentiality, including all privileges that may apply.




                                                                  1
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 28 of 40 PageID #: 16327




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 IPA TECHNOLOGIES INC.,

                   Plaintiff,                    C.A. No. 1:16-cv-1266-RGA

 v.

 AMAZON.COM, INC., and AMAZON
 DIGITAL SERVICES, LLC,

                   Defendants.


      PLAINTIFF IPA TECHNOLOGIES INC’S NOTICE OF RULE 30(b)(1) DEPOSITION
                             TO RINO CARUCCIO

         PLEASE TAKE NOTICE, that pursuant to Rule 30(b)(1) of the Federal Rules of Civil

 Procedure, on July 20, 2020, beginning at 9:00 a.m., at the offices of Fenwick & West LLP, Silicon

 Valley Center, 801 California Street, Mountain View, California 94041, or such other time and

 place as mutually agreed upon by counsel (including through remote means, as necessary),

 Plaintiff IPA Technologies Inc. will take the deposition of Rino Caruccio. The deposition shall

 continue thereafter day to day until completed before a notary public or other officer authorized

 by law to administer oaths. The testimony shall be recorded by stenographic, audio, video, and/or

 real-time computer means. Please also be advised that exchange of exhibits during the deposition,

 whether in-person or remote, may be electronic.
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 29 of 40 PageID #: 16328




  Dated: June 18, 2020                     BAYARD, P.A.

  Of Counsel:                              /s/ Stephen B. Brauerman
                                           Stephen B. Brauerman (No. 4952)
  Paul J. Skiermont                        600 N. King Street, Suite 400
  Sarah E. Spires                          Wilmington, Delaware 19801
  Sadaf R. Abdullah                        (302) 655-5000
  Steven W. Hartsell                       sbrauerman@bayardlaw.com
  Alexander E. Gasser
  Jaime K. Olin                            Attorneys for Plaintiff
  Sheetal Patel                            IPA Technologies, Inc.
  SKIERMONT DERBY LLP
  1601 Elm St. Ste. 4400
  Dallas, TX 75201
  (214) 978-6600
  pskiermont@skiermontderby.com
  sspires@skiermontderby.com
  shartsell@skiermontderby.com
  sabdullah@skiermontderby.com
  agasser@skiermontderby.com
  jolin@skiermontderby.com
  spatel@skiermontderby.com

  Mieke K. Malmberg
  SKIERMONT DERBY LLP
  800 Wilshire Blvd. Ste. 1450
  Los Angeles, CA 90017
  mmalmberg@skiermontderby.com




                                       2
CM/ECF LIVE - U.S. District Court:ded                                    Page 1 of 2
 Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 30 of 40 PageID #: 16329


Discovery Documents
1:16-cv-01266-RGA-SRF IPA Technologies Inc. v. Amazon.com, Inc. et al

DISCOVERY-SRF,MEDIATION-MPT,PATENT


                                        U.S. District Court

                                       District of Delaware

Notice of Electronic Filing

The following transaction was entered by Brauerman, Stephen on 6/18/2020 at 4:46 PM EDT and filed
on 6/18/2020
Case Name:           IPA Technologies Inc. v. Amazon.com, Inc. et al
Case Number:         1:16-cv-01266-RGA-SRF
Filer:               IPA Technologies Inc.
Document Number: 134

Docket Text:
NOTICE to Take Deposition of Rino Caruccio on July 20, 2020 at 9:00 a.m. filed by IPA
Technologies Inc..(Brauerman, Stephen)


1:16-cv-01266-RGA-SRF Notice has been electronically mailed to:

Alexander E. Gasser     agasser@skiermontderby.com, IPA_SDTeam@skiermontderby.com

Andrew Colin Mayo amayo@ashbygeddes.com, jday@ashbygeddes.com, mkipp@ashbygeddes.com,
nlopez@ashbygeddes.com, nmyers@ashbygeddes.com, sbalick@ashbygeddes.com,
tlydon@ashbygeddes.com

Eric B. Young     eyoung@fenwick.com, dskarloken@fenwick.com

J. David Hadden     dhadden@fenwick.com, icampos@fenwick.com

Jaime K. Olin     jolin@skiermontderby.com

Kevin P. Potere     kpotere@skiermontderby.com, ipa_sdteam@skiermontderby.com

Mieke Malmberg       mmalmberg@skiermontderby.com

Paul J. Skiermont     pskiermont@skiermontderby.com

Ravi R. Ranganath      rranganath@fenwick.com, icampos@fenwick.com

Sadaf R. Abdullah     sabdullah@skiermontderby.com, IPA_SDTeam@skiermontderby.com

Saina S. Shamilov     sshamilov@fenwick.com, icampos@fenwick.com




https://ecf.ded.uscourts.gov/cgi-bin/Dispatch.pl?490763384673249                         6/18/2020
CM/ECF LIVE - U.S. District Court:ded                                    Page 2 of 2
 Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 31 of 40 PageID #: 16330



Sapna S. Mehta      smehta@fenwick.com, mguidoux@fenwick.com

Sara E. Bussiere sbussiere@bayardlaw.com, jlately@bayardlaw.com, Njoyce@Bayardlaw.com,
tdevine@bayardlaw.com

Sarah E. Spires     sspires@skiermontderby.com

Sheetal Patel     spatel@skiermontderby.com, IPA_SDTeam@skiermontderby.com

Stephen B. Brauerman sbrauerman@bayardlaw.com, Njoyce@Bayardlaw.com,
ntalarowski@bayardlaw.com, tdevine@bayardlaw.com

Steven J. Balic k sbalick@ashbygeddes.com, amayo@ashbygeddes.com, jday@ashbygeddes.com,
mkipp@ashbygeddes.com, nlopez@ashbygeddes.com, nmyers@ashbygeddes.com,
tlydon@ashbygeddes.com

Steven W. Hartsell     shartsell@skiermontderby.com,

Todd R. Gregorian      tgregorian@fenwick.com, jlinteo@fenwick.com

Vigen Salmastlian     vsalmastlian@fenwick.com, bwalrod@fenwick.com

1:16-cv-01266-RGA-SRF Filer will deliver document by other means to:

Jeffrey T. Han
UNDELIVERABLE EMAIL 3/6/2019


The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1079733196 [Date=6/18/2020] [FileNumber=4219418-0
] [340a98e2c70413b401b46cde9b57ac53996189f1ec163c8f99f0efb24d85e3a673b
6773cfc342b94ce92b9f85b1a3ba38384a6385dcdcdef2b6e2d20fc0f16d9]]




https://ecf.ded.uscourts.gov/cgi-bin/Dispatch.pl?490763384673249                  6/18/2020
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 32 of 40 PageID #: 16331




                         EXHIBIT G

               REDACTED IN ITS
                  ENTIRETY
Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 33 of 40 PageID #: 16332




                   EXHIBIT H
                              PUBLIC VERSION
        Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 34 of 40 PageID #: 16333




From:                       Saina Shamilov <sshamilov@fenwick.com>
Sent:                       Thursday, July 2, 2020 11:23 AM
To:                         Steven Hartsell; Amazon-IPA v. Amazon; amayo@ashby-geddes.com; sbalick@ashby-geddes.com;
                            Sapna Mehta; Vigen Salmastlian
Cc:                         IPA_SDTeam; Steve Brauerman
Subject:                    [EXTERNAL] RE: IPA v. Amazon
Attachments:                RE: [EXTERNAL] IPA v. Amazon - 30(b)(1) Deposition Notice of Rino Caruccio


EXTERNAL

Hi Steven, thank you for forwarding the decision. We are aware of it and have already agreed to a mutual reduction and
provided your team with a specific proposal for such a reduction last week; please see the attached for
convenience. Perhaps your team missed it?

Best,
Saina

SAINA SHAMILOV
Partner | Fenwick & West LLP | +1 650‐335‐7694 | sshamilov@fenwick.com
Admitted to practice in California and registered to practice before the USPTO.


From: Steven Hartsell <SHartsell@skiermontderby.com>
Sent: Thursday, July 2, 2020 5:58 AM
To: Amazon‐IPA v. Amazon <Amazon_IPA_v_Amazon@fenwick.com>; amayo@ashby‐geddes.com; sbalick@ashby‐
geddes.com; Sapna Mehta <smehta@fenwick.com>; Vigen Salmastlian <vsalmastlian@fenwick.com>
Cc: IPA_SDTeam <ipa_sdteam@skiermontderby.com>; Steve Brauerman <SBrauerman@bayardlaw.com>
Subject: IPA v. Amazon

** EXTERNAL EMAIL **

Counsel,

Following up on our conversation, attached is an order from Judge Andrews requiring “a mutual reduction in the
number of asserted claims and the amount of asserted prior art.” Wonderland Switzerland AG v. Evenflo Co., Inc., No. CV
18‐1990‐RGA, 2020 WL 374750, at *5 (D. Del. Jan. 23, 2020). This order demonstrates that a reduction in the total
number of prior art references is expected by the Court.

Regards,
Steven

___________________________________________
Steven W. Hartsell | Skiermont Derby LLP
1601 Elm Street, Suite 4400, Dallas, Texas 75201
P: 214.978.6616 | F: 214.978.6601 | skiermontderby.com

This message is the property of Skiermont Derby LLP and may contain privileged information or attorney work
product. If this message has been delivered to you by mistake, then do not copy or deliver this message to
anyone. Instead, destroy it and notify me by reply e‐mail.
                                                                                  1
      Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 35 of 40 PageID #: 16334



‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
NOTICE:
This email and all attachments are confidential, may be legally privileged, and are intended solely for the individual or entity to
whom the email is addressed. However, mistakes sometimes happen in addressing emails. If you believe that you are not an
intended recipient, please stop reading immediately. Do not copy, forward, or rely on the contents in any way. Notify the sender
and/or Fenwick & West LLP by telephone at (650) 988‐8500 and then delete or destroy any copy of this email and its
attachments. Sender reserves and asserts all rights to confidentiality, including all privileges that may apply.




                                                                  2
     Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 36 of 40 PageID #: 16335




From:               Vigen Salmastlian <vsalmastlian@fenwick.com>
Sent:               Tuesday, June 23, 2020 9:24 PM
To:                 Sadaf Abdullah; Jaime Olin
Cc:                 Amazon-IPA v. Amazon; amayo@ashby-geddes.com; sbalick@ashby-geddes.com; IPA_SDTeam;
                    Steve Brauerman
Subject:            RE: [EXTERNAL] IPA v. Amazon - 30(b)(1) Deposition Notice of Rino Caruccio


Sadaf,

Below we respond to your assertions, the letter from Jaime Olin dated June 19, 2020, and again address IPA’s continuing
deficiencies with its discovery responses and document production, which neither you nor your teammates have
addressed. Amazon is available to meet‐and‐confer on these issues on Wednesday, June 24 any time between 1‐4 PT or
on Friday, June 26 any time between 12‐2 PT. Amazon intends to raise these additional issues related to IPA’s deficient
document production and discovery responses with the Court at the same time as the 30(b)(1) issue identified by IPA.

Amazon’s Supplemental Response to IPA’s Interrogatory No. 1 Addresses the Issues IPA Raised

You allege that “Amazon’s supplemental responses to Interrogatory No. 1 . . . [and] recent document production”
indicates we “continue[] to withhold relevant information,” but you fail to identify what information you believe is
withheld. See E‐mail from S. Abdullah to V. Salmastlian dated June 22, 2020. Amazon undertook a significant effort to
collect the additional financial information that IPA requested for each of the newly accused products based on what
was communicated in IPA’s letter dated May 1, 2020 and supplemented its interrogatory response and document
production on June 9, 2020.

As discussed during our teleconference on May 29, 2020, Amazon is willing to consider any additional follow‐up that IPA
can articulate, but to date, merely stating that Amazon is purportedly withholding information without identifying that
information makes it impossible for Amazon to even consider resolving the dispute. This issue is not ripe for the Court
as IPA is yet to identify what information it believes Amazon is withholding.

IPA’s 30(b)(1) Deposition of Rino Caruccio (Amazon’s Corporate Witness for Financial Information Related to the
Accused Products)

Since at least March 16, 2020 (when Amazon served its second supplemental initial disclosures), IPA has been aware
that Rino Caruccio is the Amazon witness most knowledgeable about financial information related to the accused
products. Indeed, if and when IPA services financial 30(b)(6) topics, Rino Caruccio will be Amazon’s corporate witness
on those topics.

A 30(b)(1) deposition of Rino Caruccio will undoubtedly cover the same subject‐matter as IPA’s forthcoming financial
30(b)(6) topics. Amazon will not make Rino Caruccio available twice by offering him first for a 30(b)(1) deposition and
then again for a 30(b)(6) deposition covering the same subject‐matter. IPA’s attempt to depose Rino Caruccio twice will
cause a significant burden and disruption to Rino Caruccio and Amazon’s business beyond the strain already caused by
the pandemic and shelter‐in‐place orders, and will be duplicative.

The non‐precedential District of Columbia case you cite does not support IPA’s position. Prasad does not stand for the
proposition that the same fact witness can be deposed twice in a case on the same subject‐matter—once as a 30(b)(1)
witness and again as a 30(b)(6) witness. Prasad v. George Washington Univ., 325 F.R.D. 1, 5 (D.D.C. 2018). Indeed,
Delaware law supports Amazon’s position. Novartis Pharms. Corp. v. Abbott Labs., 203 F.R.D. 159, 162‐163 (denying
motion to compel a 30(b)(6) deposition of a witness that was already deposed in his individual capacity, was the most

                                                            1
        Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 37 of 40 PageID #: 16336

knowledgeable person on the subject, and would have been designated under 30(b)(6).). Although IPA is entitled to
taking depositions under Rule 30(b)(1) and Rule 30(b)(6), Novartis makes clear IPA cannot use these rules to depose the
same witness, who is the most knowledgeable witness on the subject, just to get two bites at the same apple.

Amazon’s Offer to Provide Written Responses to IPA’s 30(b)(6) Document Collection Topics

IPA also misstates the correspondence related to IPA’s 30(b)(6) notice related to document collection. First, Amazon’s
objections and responses on April 6, 2020 made clear that in view of the unprecedented COVID‐19 pandemic and
shelter‐in‐place orders, Amazon would make a witness available once restrictions were lifted and it was safe to conduct
business and travel. Alternatively, to move discovery along, Amazon offered to provide IPA with written responses
addressing these topics. IPA did not respond to Amazon’s offer, and instead, requested to meet and confer on Friday,
April 17. During this teleconference, Amazon reiterated this offer, but again, IPA did not accept. Three weeks later, IPA
voluntarily withdrew the 30(b)(6) topics in its letter dated May 4, 2020. IPA did not accept Amazon’s offer to provide
written responses to these topics until June 1, 2020. Accordingly IPA itself is responsible for the alleged “three month”
delay. See Letter from J. Olin to V. Salmastlian dated June 15, 2020. Since IPA accepted Amazon’s offer on June 1, 2020
(just three weeks ago), Amazon has been working diligently to conduct the necessary calls with Amazon witnesses on
numerous teams to obtain the required information for these written responses. As indicated in our email dated June
15, 2020, Amazon will be providing these responses to IPA on June 29, 2020.

Narrowing the Asserted Claims and Prior Art

We understand that IPA will be narrowing its asserted claims from 116 to 30 across the three asserted patents. See
Letter from J. Olin to V. Salmastlian dated June 19, 2020. Amazon is amenable to reducing its prior art to four bases of
invalidity per claim as in the E.D. Texas cases IPA cites. Amazon will not agree to an arbitrary cap of eight total
references across the asserted patents. Even the non‐precedential E.D. Texas cases IPA cites do not support such a
cap. See Unified Messaging Sols. LLC v. Facebook, Inc., No. 6:11CV120, 2012 WL 11606516, at *1 (E.D. Tex. July 12, 2012)
(ordering defendant to “reduce its invalidity contentions to include no more than 4 distinct bases of invalidity for each
asserted claim.”). MOSAID Techs. Inc. v. Freescale Semiconductor, Inc., No. 6:11‐CV‐173, Dkt. No. 182, at 2 (E.D. Tex.
Aug. 28, 2012) (“Defendants [to] limit their invalidity references to four total references (single references or
combinations thereof) per claim.”) (emphasis added).

Documents Improperly Withheld by IPA

While IPA raises vague complaints about Amazon’s significant efforts in collecting and producing the requested financial
information, IPA is intentionally withholding highly relevant offers to settle and license and financial information related
to the asserted patents.

        Offers to settle and license: Amazon served a request for IPA to produce offers to settle or
         license. See Amazon’s RFP No. 4. During our teleconference on May 29, 2020, IPA represented that it is
         intentionally withholding these documents pursuant to FRE 408. But as Amazon responded in its letter dated
         June 15, 2020, Fed. R. Civ. P. 408, governs the admissibility of compromise offers and negotiations, which is not
         the standard for discovery. In re MSTG, Inc., 675 F.3d 1337, 1343‐44 (Fed. Cir. 2012) (“Congress . . . did not take
         the additional step of protecting settlement negotiations from discovery.”) . IPA now contradicts its assertion
         and states “IPA is not withholding any documents on this basis.” See Letter from J. Olin to V. Salmastlian dated
         June 19, 2020. So what documents was IPA referring to that it is improperly withholding pursuant to FRE
         408? Amazon reiterates its request that IPA produce the offers to license and settle that IPA represented it was
         withholding pursuant to FRE 408 during our May 29, 2020 teleconference, or explain in detail why the
         statements counsel made during that call were false.

        IPA’s licensing revenue: Amazon served a request for IPA to produce financial information related to “the sale,
         lease, or licensing of the Patents‐In‐Suit or any allegedly practicing product developed, offered, marketed or sold
         by IPA” including “monthly, quarterly, and annual financial statements” identifying “revenues, expenses, or
                                                              2
        Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 38 of 40 PageID #: 16337

         profits of IPA.” See Amazon’s RFP No. 80. IPA has not produced any of these highly relevant documents and has
         not articulated any basis for withholding them. IPA’s confirmation that the “two licenses that cover the asserted
         patents . . . are fully paid‐up” does not relieve IPA from the burden of producing the requested financial
         information. See Letter from J. Olin to V. Salmastlian dated July 19, 2020. Amazon reiterates its request that IPA
         produce all the financial information requested by RFP No. 80.

IPA is also withholding highly relevant technical documents provided by SRI to IPA pursuant to the patent acquisition
agreement transferring the asserted patents from SRI to IPA.

        SRI documents: During our teleconference on May 29, 2020, we also discussed IPA’s failure to produce the SRI
         documents that were delivered to IPA pursuant to paragraph 2.2 of the patent acquisition agreement (including
         inventor notebooks and an internal SRI file containing documents related to conception, reduction to practice,
         and third‐party disclosures, among others). See IPA‐00093025–46 at ¶ 2.2. Amazon raised this deficiency over
         two months ago. See Letter from V. Salmastlian to J. Olin dated April 16, 2020. During our teleconference, IPA
         represented that it never received these documents from SRI and that it would confirm this representation in
         writing. IPA’s letter dated June 19, 2020 failed to provide such confirmation. And more importantly, according
         to SRI, SRI did provide IPA with these documents, yet inexplicably IPA is withholding them. Amazon again
         requests that IPA provide SRI’s communication to IPA along with the files that were sent to IPA to comply with
         section 2.2 of the patent acquisition agreement.

IPA’s Failure to Supplement its Interrogatory Responses

IPA’s Interrogatory responses yet again continue to be deficient. Defendants served their common interrogatory
requests on IPA on September 5, 2019, over nine months ago. Amazon’s letter dated April 16, 2020 identified numerous
deficiencies with these responses, many of which IPA still has not addressed. With fact discovery set to close in just over
three months, Amazon is not willing to continue waiting for IPA to provide fulsome responses.

        Interrogatory No. 1: IPA still has not identified its contention related to conception and reduction to practice
         for each asserted claim, what documents support each contention, and persons with knowledge related to each
         contention. Indeed, as discussed above, IPA has not produced any documents related to conception and
         reduction to practice.

        Interrogatory No. 2: IPA still has not identified its position whether the asserted claims of the ‘128 patent are
         entitled to a priority date before August 9, 2000, and the basis for each asserted claim.

        Interrogatory No. 4: IPA has not identified its positions related to the specific secondary considerations or
         objective indicia of non‐obviousness that support the validity of each asserted claim, the specific documents
         that support each contention, and the persons with knowledge. IPA’s claim‐by‐claim contention cannot be
         derived from the business records IPA produced pursuant to Rule 33(d).

        Interrogatory No. 6: IPA has not identified its position on whether each product or service covered by the
         asserted patents has ever been marked with the patent numbers, the date the marking was first made, the date
         such marking stopped, and any basis for excusing any failure to mark. IPA agreed it “will produce” these
         documents but has not produced any to date. As IPA is well aware, establishing evidence of marking is IPA’s
         burden as part of its damages case. During our teleconference on May 29, 2020, IPA asserted that it has no
         evidence of whether the third party licensees of asserted patents are marking. IPA represented that it would
         provide written confirmation that it has no such evidence of marking in this case, but has not done so. IPA
         should respond to the interrogatory and either confirm this representation in writing or provide a fulsome
         response as requested by the interrogatory.

        Interrogatory No. 10: IPA has not identified any contention that each asserted claim “is valid and not
         anticipated or rendered obvious by” “each prior art reference” in Defendants’ Invalidity Contentions. In IPA’s
                                                              3
       Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 39 of 40 PageID #: 16338

           supplemental interrogatory responses, IPA misrepresents that Defendant’s invalidity contentions “include
           several hundred prior art references” and IPA will not respond until “Amazon has provided IPA with the
           narrowed list of prior art references it intends to use at trial.” This is nonsensical. First, thus far in the case,
           Amazon’s invalidity contentions identify only 24 primary references and about 28 additional secondary
           references (in addition to the primary references) covering the 116 asserted claims across the three asserted
           patents. Second, Amazon will not be identifying the subset of prior art that will be used at trial until after the
           close of expert discovery. This does not relieve IPA from the burden of identifying its contentions in this
           case. Further, while IPA’s March 2, 2020 letter from J. Olin to D. Hadden, demanded that Amazon supplement
           its response to IPA’s noninfringement interrogatory with “all factual and legal bases” with respect to 116
           asserted claims, even though Amazon already identified each asserted claim element that is not infringed, IPA
           still has not responded in any substantive way to the equivalent interrogatory served on IPA.


VIGEN SALMASTLIAN
Associate | Fenwick & West LLP | +1 650‐335‐7853 | vsalmastlian@fenwick.com
Admitted to practice in California.


From: Sadaf Abdullah [mailto:SAbdullah@skiermontderby.com]
Sent: Monday, June 22, 2020 11:01 AM
To: Vigen Salmastlian <vsalmastlian@fenwick.com>; Jaime Olin <jolin@skiermontderby.com>
Cc: Amazon‐IPA v. Amazon <Amazon_IPA_v_Amazon@fenwick.com>; amayo@ashby‐geddes.com; sbalick@ashby‐
geddes.com; IPA_SDTeam <ipa_sdteam@skiermontderby.com>; Steve Brauerman <SBrauerman@bayardlaw.com>
Subject: RE: [EXTERNAL] IPA v. Amazon ‐ 30(b)(1) Deposition Notice of Rino Caruccio

** EXTERNAL EMAIL **

Vigen,

We have reviewed Amazon’s supplemental responses to Interrogatory No. 1 as well as Amazon’s recent document
productions. Amazon continues to withhold relevant information to which IPA is entitled under the Federal Rules of Civil
Procedure, and which is critical to Amazon’s damages case. Because we have met and conferred on those issues
multiple times and Amazon continues to refuse to produce the information, we believe the issue is ripe to raise with the
Court.

In addition, Amazon’s refusal to produce Mr. Caruccio in response to IPA’s properly served Notice is contrary to the
Federal Rules of Civil Procedure and relevant case law. See Fed. R. Civ. P. 30(b)(6) (“This paragraph (6) does not preclude
a deposition by any other procedure allowed by these rules.”); see, e.g., Prasad v. George Washington Univ., 325 F.R.D.
1, 5 (D.D.C. 2018) (“What is clear is that Plaintiff is entitled to take a Rule 30(b)(6) deposition on this topic
notwithstanding the fact that she has taken Rule 30(b)(1) depositions of witnesses who had personal knowledge….As the
rules and cases make clear, Rule 30(b)(6) and Rule 30(b)(1) serve different purposes.”).

Amazon’s refusal is an attempt to unilaterally dictate when and how IPA takes discovery is unreasonable, and is another
example of the needless delay and gamesmanship Amazon has exhibited toward discovery for several months now.
Amazon’s position relating to IPA’s first Rule 30(b)(6) notice was similarly contrary to the rules, but in the spirit of
compromise IPA agreed to a different pathway to obtain the information it needed.

However, given that Amazon is taking the same misguided stance in response to a Rule 30(b)(1) notice, IPA has no
choice but to raise this issue with the Court as well. Your email from last week categorically states Amazon’s refusal and
invokes the same positions Amazon took during previous meet and confers. Please provide your availability for
tomorrow or Wednesday to confer on this issue so that we can proceed to raise it with the Court.



                                                                 4
        Case 1:16-cv-01266-RGA Document 145 Filed 07/22/20 Page 40 of 40 PageID #: 16339

Following that conference, the parties’ local counsel can jointly contact chambers for an argument date on the disputes
described above.

Regards,

Sadaf

___________________________________________
Sadaf R. Abdullah | Skiermont Derby LLP
1601 Elm St., Suite 4400, Dallas, Texas 75201
P: 214.978.6615 | F: 214.978.6601 | skiermontderby.com

This message is the property of Skiermont Derby LLP and may contain privileged information or attorney work
product. If this message has been delivered to you by mistake, then do not copy or deliver this message to
anyone. Instead, destroy it and notify me by reply e-mail.


From: Vigen Salmastlian <vsalmastlian@fenwick.com>
Sent: Thursday, June 18, 2020 6:18 PM
To: Jaime Olin <jolin@skiermontderby.com>
Cc: Amazon‐IPA v. Amazon <Amazon_IPA_v_Amazon@fenwick.com>; amayo@ashby‐geddes.com; sbalick@ashby‐
geddes.com; IPA_SDTeam <ipa_sdteam@skiermontderby.com>; Steve Brauerman <SBrauerman@bayardlaw.com>
Subject: [EXTERNAL] IPA v. Amazon ‐ 30(b)(1) Deposition Notice of Rino Caruccio


EXTERNAL

Hi Jaime,

I hope you and your team are doing well.

We received the attached 30(b)(1) deposition notice today seeking to take the deposition of Rino Caruccio on July
20. As we have discussed during our previous teleconferences, Amazon will not make any of its witnesses available for
deposition twice. Because Rino will be Amazon’s corporate witness on financial topics, we will only make Rino available
for deposition one time in response to 30(b)(6) financial topics identified by IPA.

Vigen

VIGEN SALMASTLIAN
Associate | Fenwick & West LLP | +1 650‐335‐7853 | vsalmastlian@fenwick.com
Admitted to practice in California.



‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
NOTICE:
This email and all attachments are confidential, may be legally privileged, and are intended solely for the individual or entity to
whom the email is addressed. However, mistakes sometimes happen in addressing emails. If you believe that you are not an
intended recipient, please stop reading immediately. Do not copy, forward, or rely on the contents in any way. Notify the sender
and/or Fenwick & West LLP by telephone at (650) 988‐8500 and then delete or destroy any copy of this email and its
attachments. Sender reserves and asserts all rights to confidentiality, including all privileges that may apply.



                                                                  5
